OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Boulevard, Suite 206Durham, NC (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end: February 28 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)NCM Capital Investment Trust By (Signature and Title)* /s/ Maceo K. Sloan Maceo K. Sloan, President Date August 9, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT NCM Capital Mid Cap Growth Fund July 1,2010 -June 30,2011 Company Name Ticker Security ID on Ballot Meeting Date Proponent Item # Proposal Voted Y/N Vote Instruction For or Against Mgt Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 1a Elect Ta-lin Hsu as Director Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 1b Elect John G. Kassakian as Director Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 2 Declassify the Board of Directors Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 3 Adopt Simple Majority Vote for Election of Directors Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 4 Approve Executive Incentive Bonus Plan Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 5 Amend Omnibus Stock Plan Yes For For Marvell Technology Group Ltd MRVL G5876H105 08-Jul-10 Management 6 Approve Auditors and Authorize Board to Fix Their Remuneration Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director M. Jay Allison Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director James C. Day Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Richard T. Du Moulin Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Morris E. Foster Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director J. Wayne Leonard Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Jon C. Madonna Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Joseph H. Netherland Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Richard A. Pattarozzi Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Nicholas Sutton Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Cindy B. Taylor Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Dean E. Taylor Yes For For Tidewater Inc. TDW 22-Jul-10 Management Elect Director Jack E. Thompson Yes For For Tidewater Inc. TDW 22-Jul-10 Management 2 Ratify Auditors Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Roxanne J. Decyk Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Mark W. DeYoung Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Martin C. Faga Yes Withhold Against Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Ronald R. Fogleman Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director April H. Foley Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Tig H. Krekel Yes Withhold Against Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Douglas L. Maine Yes Withhold Against Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Roman Martinez IV Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director Mark H. Ronald Yes For For Alliant Techsystems Inc. ATK 03-Aug-10 Management Elect Director William G. Van Dyke Yes Withhold Against Alliant Techsystems Inc. ATK 03-Aug-10 Management 2 Ratify Auditors Yes For For Red Hat, Inc. RHT 12-Aug-10 Management 1 Elect Director Jeffrey J. Clarke Yes For For Red Hat, Inc. RHT 12-Aug-10 Management 2 Elect Director H. Hugh Shelton Yes For For Red Hat, Inc. RHT 12-Aug-10 Management 3 Ratify Auditors Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 1 Elect Director William R. Johnson Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 2 Elect Director Charles E. Bunch Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 3 Elect Director Leonard S. Coleman Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 4 Elect Director John G. Drosdick Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 5 Elect Director Edith E. Holiday Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 6 Elect Director Candace Kendle Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 7 Elect Director Dean R. O'Hare Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 8 Elect Director Nelson Peltz Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 9 Elect Director Dennis H. Reilley Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 10 Elect Director Lynn C. Swann Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 11 Elect Director Thomas J. Usher Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 12 Elect Director Michael F. Weinstein Yes For For H. J. Heinz Company HNZ 31-Aug-10 Management 13 Ratify Auditors Yes For For H. J. Heinz Company HNZ 31-Aug-10 Share Holder 14 Provide Right to Act by Written Consent Yes For Against NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Jeffry R. Allen Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Alan L. Earhart Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Thomas Georgens Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Gerald Held Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Nicholas G. Moore Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director T. Michael Nevens Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director George T. Shaheen Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Robert T. Wall Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management Elect Director Daniel J. Warmenhoven Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management 2 Amend Omnibus Stock Plan Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management 3 Amend Qualified Employee Stock Purchase Plan Yes For For NetApp, Inc. NTAP 64110D104 31-Aug-10 Management 4 Ratify Auditors Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Leonard L. Berry Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Odie C. Donald Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Christopher J. Fraleigh Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Victoria D. Harker Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director David H. Hughes Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Charles A. Ledsinger Jr Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director William M. Lewis, Jr. Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Senator Connie Mack, III Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Andrew H. Madsen Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Clarence Otis, Jr. Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Michael D. Rose Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management Elect Director Maria A. Sastre Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management 2 Amend Omnibus Stock Plan Yes For For Darden Restaurants, Inc. DRI 14-Sep-10 Management 3 Ratify Auditors Yes For For John Wiley & Sons, Inc. JW.A 16-Sep-10 Management Elect Director William B. Plummer Yes For For John Wiley & Sons, Inc. JW.A 16-Sep-10 Management Elect Director Raymond W. Mcdaniel, Jr Yes For For John Wiley & Sons, Inc. JW.A 16-Sep-10 Management Elect Director Kalpana Raina Yes For For John Wiley & Sons, Inc. JW.A 16-Sep-10 Management 2 Ratify Auditors Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 1 Elect Director B. Thomas Golisano Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 2 Elect Director David J. S. Flaschen Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 3 Elect Director Grant M. Inman Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 4 Elect Director Pamela A. Joseph Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 5 Elect Director Joseph M. Tucci Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 6 Elect Director Joseph M. Velli Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 7 Amend Omnibus Stock Plan Yes For For Paychex, Inc. PAYX 13-Oct-10 Management 8 Ratify Auditors Yes For For Devry Inc. DV 10-Nov-10 Management Elect Director Connie R. Curran Yes For For Devry Inc. DV 10-Nov-10 Management Elect Director Daniel Hamburger Yes For For Devry Inc. DV 10-Nov-10 Management Elect Director Harold T. Shapiro Yes For For Devry Inc. DV 10-Nov-10 Management Elect Director Ronald L. Taylor Yes For For Devry Inc. DV 10-Nov-10 Management Elect Director Gary Butler Yes For For Devry Inc. DV 10-Nov-10 Management 2 Ratify Auditors Yes For For Devry Inc. DV 10-Nov-10 Management 3 Amend Omnibus Stock Plan Yes For For Devry Inc. DV 10-Nov-10 Share Holder 4 Adopt Policy Prohibiting Medically Unnecessary Veterinary Training Surgeries Yes Against For Western Digital Corporation WDC 11-Nov-10 Management 1 Elect Director Peter D. Behrendt Yes For For Western Digital Corporation WDC 11-Nov-10 Management 2 Elect Director Kathleen A. Cote Yes For For Western Digital Corporation WDC 11-Nov-10 Management 3 Elect Director John F. Coyne Yes For For Western Digital Corporation WDC 11-Nov-10 Management 4 Elect Director Henry T. DeNero Yes For For Western Digital Corporation WDC 11-Nov-10 Management 5 Elect Director William L. Kimsey Yes For For Western Digital Corporation WDC 11-Nov-10 Management 6 Elect Director Michael D. Lambert Yes For For Western Digital Corporation WDC 11-Nov-10 Management 7 Elect Director Len J. Lauer Yes For For Western Digital Corporation WDC 11-Nov-10 Management 8 Elect Director Matthew E. Massengill Yes For For Western Digital Corporation WDC 11-Nov-10 Management 9 Elect Director Roger H. Moore Yes For For Western Digital Corporation WDC 11-Nov-10 Management 10 Elect Director Thomas E. Pardun Yes For For Western Digital Corporation WDC 11-Nov-10 Management 11 Elect Director Arif Shakeel Yes For For Western Digital Corporation WDC 11-Nov-10 Management 12 Ratify Auditors Yes For For The Clorox Company CLX 17-Nov-10 Management 1 Elect Director Daniel Boggan, Jr. Yes For For The Clorox Company CLX 17-Nov-10 Management 2 Elect Director Richard H. Carmona Yes For For The Clorox Company CLX 17-Nov-10 Management 3 Elect Director Tully M. Friedman Yes For For The Clorox Company CLX 17-Nov-10 Management 4 Elect Director George J. Harad Yes For For The Clorox Company CLX 17-Nov-10 Management 5 Elect Director Donald R. Knauss Yes For For The Clorox Company CLX 17-Nov-10 Management 6 Elect Director Robert W. Matschullat Yes For For The Clorox Company CLX 17-Nov-10 Management 7 Elect Director Gary G. Michael Yes For For The Clorox Company CLX 17-Nov-10 Management 8 Elect Director Edward A. Mueller Yes For For The Clorox Company CLX 17-Nov-10 Management 9 Elect Director Jan L. Murley Yes For For The Clorox Company CLX 17-Nov-10 Management 10 Elect Director Pamela Thomas-Graham Yes For For The Clorox Company CLX 17-Nov-10 Management 11 Elect Director Carolyn M. Ticknor Yes For For The Clorox Company CLX 17-Nov-10 Management 12 Ratify Auditors Yes For For The Clorox Company CLX 17-Nov-10 Management 13 Amend Omnibus Stock Plan Yes For For The Clorox Company CLX 17-Nov-10 Management 14 Amend Executive Incentive Bonus Plan Yes For For The Clorox Company CLX 17-Nov-10 Share Holder 15 Require Independent Board Chairman Yes Against For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director William C. Crowley Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director Sue E. Gove Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director Earl G. Graves, Jr. Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director Robert R. Grusky Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director . R. Hyde, III Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director W. Andrew McKenna Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director George R. Mrkonic, Jr. Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director Luis P. Nieto Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director William C. Rhodes, III Yes For For AutoZone, Inc. AZO 15-Dec-10 Management Elect Director Theodore W. Ullyot Yes For For AutoZone, Inc. AZO 15-Dec-10 Management 2 Approve Omnibus Stock Plan Yes For For AutoZone, Inc. AZO 15-Dec-10 Management 3 Ratify Auditors Yes For For Intuit Inc. INTU 19-Jan-11 Management 1 Elect Director David H. Batchelder Yes For For Intuit Inc. INTU 19-Jan-11 Management 2 Elect Director Christopher W. Brody Yes For For Intuit Inc. INTU 19-Jan-11 Management 3 Elect Director William V. Campbell Yes For For Intuit Inc. INTU 19-Jan-11 Management 4 Elect Director Scott D. Cook Yes For For Intuit Inc. INTU 19-Jan-11 Management 5 Elect Director Diane B. Greene Yes For For Intuit Inc. INTU 19-Jan-11 Management 6 Elect Director Michael R. Hallman Yes For For Intuit Inc. INTU 19-Jan-11 Management 7 Elect Director Edward A. Kangas Yes For For Intuit Inc. INTU 19-Jan-11 Management 8 Elect Director Suzanne Nora Johnson Yes For For Intuit Inc. INTU 19-Jan-11 Management 9 Elect Director Dennis D. Powell Yes For For Intuit Inc. INTU 19-Jan-11 Management 10 Elect Director Brad D. Smith Yes For For Intuit Inc. INTU 19-Jan-11 Management 11 Ratify Auditors Yes For For Intuit Inc. INTU 19-Jan-11 Management 12 Amend Omnibus Stock Plan Yes For For Intuit Inc. INTU 19-Jan-11 Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 1 Elect Director Paul A. Ricci Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 2 Elect Director Robert G. Teresi Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 3 Elect Director Robert J. Frankenberg Yes Against Against Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 4 Elect Director Katharine A. Martin Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 5 Elect Director Patrick T. Hackett Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 6 Elect Director William H. Janeway Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 7 Elect Director Mark B. Myers Yes Against Against Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 8 Elect Director Philip J. Quigley Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 9 Elect Director Mark R. Laret Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 10 Amend Omnibus Stock Plan Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 11 Amend Non-Employee Director Omnibus Stock Plan Yes For For Nuance Communications, Inc. NUAN 67020Y100 20-Jan-11 Management 12 Ratify Auditors Yes For For TD AMERITRADE HOLDING CORPORATION Security 87236Y108 Meeting Type Annual Ticker Symbol AMTD Meeting Date 16-Feb-2011 ISIN US87236Y1082 Agenda 933363830 - Management City Holding Recon Date 20-Dec-2010 Country United States Vote Deadline Date 15-Feb-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 J. JOE RICKETTS For For 2 DAN W. COOK III For For 3 JOSEPH H. MOGLIA For For 4 WILBUR J. PREZZANO For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Approve Stock Compensation Plan Management For For 05 Approve Stock Compensation Plan Management For For 06 Ratify Appointment of Independent Auditors Management For For AGILENT TECHNOLOGIES, INC. Security 00846U101 Meeting Type Annual Ticker Symbol A Meeting Date 01-Mar-2011 ISIN US00846U1016 Agenda 933365442 - Management City Holding Recon Date 06-Jan-2011 Country United States Vote Deadline Date 28-Feb-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For ESTERLINE TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol ESL Meeting Date 02-Mar-2011 ISIN US2974251009 Agenda 933366949 - Management City Holding Recon Date 03-Jan-2011 Country United States Vote Deadline Date 01-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Ratify Appointment of Independent Auditors Management For For HELMERICH & PAYNE, INC. Security Meeting Type Annual Ticker Symbol HP Meeting Date 02-Mar-2011 ISIN US4234521015 Agenda 933368537 - Management City Holding Recon Date 10-Jan-2011 Country United States Vote Deadline Date 01-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JOHN D. ZEGLIS For For 2 WILLIAM L. ARMSTRONG For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year Against 06 S/H Proposal - Declassify Board Shareholder For Against PARAMETRIC TECHNOLOGY CORPORATION Security Meeting Type Annual Ticker Symbol PMTC Meeting Date 09-Mar-2011 ISIN US6991732099 Agenda 933367713 - Management City Holding Recon Date 07-Jan-2011 Country United States Vote Deadline Date 08-Mar-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 C. RICHARD HARRISON For For 02 Amend Stock Compensation Plan Management For For 03 Amend Cash/Stock Bonus Plan Management For For 04 14A Executive Compensation Management Against Against 05 14A Executive Compensation Vote Frequency Management 1 Year For 06 Ratify Appointment of Independent Auditors Management For For CRANE CO. Security Meeting Type Annual Ticker Symbol CR Meeting Date 18-Apr-2011 ISIN US2243991054 Agenda 933380482 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 15-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 14A Executive Compensation Management Against Against 05 14A Executive Compensation Vote Frequency Management 1 Year For DIGITAL REALTY TRUST, INC. Security Meeting Type Annual Ticker Symbol DLR Meeting Date 25-Apr-2011 ISIN US2538681030 Agenda 933382070 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 21-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 RICHARD A. MAGNUSON For For 2 MICHAEL F. FOUST For For 3 LAURENCE A. CHAPMAN For For 4 KATHLEEN EARLEY For For 5 RUANN F. ERNST, PH.D. For For 6 DENNIS E. SINGLETON For For 7 ROBERT H. ZERBST For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year Against FORTUNE BRANDS, INC. Security Meeting Type Annual Ticker Symbol FO Meeting Date 26-Apr-2011 ISIN US3496311016 Agenda 933380153 - Management City Holding Recon Date 25-Feb-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 14A Executive Compensation Management For For 05 Approve Charter Amendment Management For For 06 Approve Stock Compensation Plan Management For For KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 26-Apr-2011 ISIN US4972661064 Agenda 933395015 - Management City Holding Recon Date 01-Mar-2011 Country United States Vote Deadline Date 25-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For CROWN HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CCK Meeting Date 28-Apr-2011 ISIN US2283681060 Agenda 933396461 - Management City Holding Recon Date 08-Mar-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JENNE K. BRITELL For For 2 JOHN W. CONWAY For For 3 ARNOLD W. DONALD For For 4 WILLIAM G. LITTLE For For 5 HANS J. LOLIGER For For 6 JAMES H. MILLER For For 7 JOSEF M. MULLER For For 8 THOMAS A. RALPH For For 9 HUGUES DU ROURET For For 10 JIM L. TURNER For For 11 WILLIAM S. URKIEL For For 02 Ratify Appointment of Independent Auditors Management Against Against 03 Amend Stock Compensation Plan Management For For 04 14A Executive Compensation Management Against Against 05 14A Executive Compensation Vote Frequency Management 1 Year For ARCH COAL, INC. Security Meeting Type Annual Ticker Symbol ACI Meeting Date 28-Apr-2011 ISIN US0393801008 Agenda 933397209 - Management City Holding Recon Date 28-Feb-2011 Country United States Vote Deadline Date 27-Apr-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JAMES R. BOYD For For 2 JOHN W. EAVES For For 3 DAVID D. FREUDENTHAL For For 4 DOUGLAS H. HUNT For For 5 J. THOMAS JONES For For 6 A. MICHAEL PERRY For For 7 PETER I. WOLD For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For MANPOWER INC. Security 56418H100 Meeting Type Annual Ticker Symbol MAN Meeting Date 03-May-2011 ISIN US56418H1005 Agenda 933398845 - Management City Holding Recon Date 22-Feb-2011 Country United States Vote Deadline Date 02-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Election of Directors (Majority Voting) Management For For 03 Election of Directors (Majority Voting) Management For For 04 Ratify Appointment of Independent Auditors Management For For 05 Approve Stock Compensation Plan Management For For 06 Approve Stock Compensation Plan Management For For 07 14A Executive Compensation Management Against Against 08 14A Executive Compensation Vote Frequency Management 1 Year For OWENS-ILLINOIS, INC. Security Meeting Type Annual Ticker Symbol OI Meeting Date 05-May-2011 ISIN US6907684038 Agenda 933390344 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 PETER S. HELLMAN For For 2 ANASTASIA D. KELLY For For 3 JOHN J. MCMACKIN, JR. For For 4 HUGH H. ROBERTS For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year Against PMC-SIERRA, INC. Security 69344F106 Meeting Type Annual Ticker Symbol PMCS Meeting Date 05-May-2011 ISIN US69344F1066 Agenda 933392576 - Management City Holding Recon Date 11-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 RICHARD E. BELLUZZO For For 2 JAMES V. DILLER, SR. For For 3 MICHAEL R. FARESE For For 4 JONATHAN J. JUDGE For For 5 WILLIAM H. KURTZ For For 6 GREGORY S. LANG For For 7 FRANK J. MARSHALL For For 2 Ratify Appointment of Independent Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 14A Executive Compensation Management For For 5 14A Executive Compensation Vote Frequency Management 1 Year For IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 05-May-2011 ISIN US4517341073 Agenda 933393213 - Management City Holding Recon Date 07-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JERRE L. STEAD For For 2 C. MICHAEL ARMSTRONG For For 3 BALAKRISHNAN S. IYER For For 4 BRIAN H. HALL For For 02 Ratify Appointment of Independent Auditors Management For For 03 Amend Stock Compensation Plan Management For For 04 Amend Stock Compensation Plan Management For For 05 14A Executive Compensation Management For For 06 14A Executive Compensation Vote Frequency Management 1 Year For EASTMAN CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol EMN Meeting Date 05-May-2011 ISIN US2774321002 Agenda 933395558 - Management City Holding Recon Date 10-Mar-2011 Country United States Vote Deadline Date 04-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Ratify Appointment of Independent Auditors Management For For 05 Declassify Board Management For For 06 S/H Proposal - Election of Directors By Majority Vote Shareholder For Against MARRIOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MAR Meeting Date 06-May-2011 ISIN US5719032022 Agenda 933412619 - Management City Holding Recon Date 15-Mar-2011 Country United States Vote Deadline Date 05-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For INTERNATIONAL PAPER COMPANY Security Meeting Type Annual Ticker Symbol IP Meeting Date 09-May-2011 ISIN US4601461035 Agenda 933416883 - Management City Holding Recon Date 15-Mar-2011 Country United States Vote Deadline Date 06-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 Miscellaneous Shareholder Proposal Shareholder For Against HOSPIRA, INC. Security Meeting Type Annual Ticker Symbol HSP Meeting Date 10-May-2011 ISIN US4410601003 Agenda 933396194 - Management City Holding Recon Date 14-Mar-2011 Country United States Vote Deadline Date 09-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Eliminate Supermajority Requirements Management For For 03 Eliminate Supermajority Requirements Management For For 04 Eliminate Supermajority Requirements Management For For 05 14A Executive Compensation Management For For 06 14A Executive Compensation Vote Frequency Management 1 Year For 07 Ratify Appointment of Independent Auditors Management For For CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 11-May-2011 ISIN US1252691001 Agenda 933429258 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 10-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 STEPHEN R. WILSON For For 2 WALLACE W. CREEK For For 3 WILLIAM DAVISSON For For 4 ROBERT G. KUHBACH For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year Against 04 Ratify Appointment of Independent Auditors Management For For 05 S/H Proposal - Declassify Board Shareholder For Against KOHL'S CORPORATION Security Meeting Type Annual Ticker Symbol KSS Meeting Date 12-May-2011 ISIN US5002551043 Agenda 933383743 - Management City Holding Recon Date 09-Mar-2011 Country United States Vote Deadline Date 11-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 3A Eliminate Supermajority Requirements Management For For 3B Eliminate Supermajority Requirements Management For For 04 Approve Stock Compensation Plan Management For For 05 14A Executive Compensation Management For For 06 14A Executive Compensation Vote Frequency Management 1 Year For 07 S/H Proposal - Proxy Process/Statement Shareholder For Against 08 S/H Proposal - Proxy Process/Statement Shareholder Against For WATSON PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol WPI Meeting Date 13-May-2011 ISIN US9426831031 Agenda 933399215 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 12-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Declassify Board Management For For 03 Approve Stock Compensation Plan Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year For 06 Ratify Appointment of Independent Auditors Management For For CYPRESS SEMICONDUCTOR CORPORATION Security Meeting Type Annual Ticker Symbol CY Meeting Date 13-May-2011 ISIN US2328061096 Agenda 933399392 - Management City Holding Recon Date 16-Mar-2011 Country United States Vote Deadline Date 12-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 T.J. RODGERS For For 2 W. STEVE ALBRECHT For For 3 ERIC A. BENHAMOU For For 4 LLOYD CARNEY For For 5 JAMES R. LONG For For 6 J. DANIEL MCCRANIE For For 7 J. DONALD SHERMAN For For 8 WILBERT VAN DEN HOEK For For 02 Ratify Appointment of Independent Auditors Management For For 03 Adopt Stock Option Plan Management Against Against 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year For MEDICIS PHARMACEUTICAL CORPORATION Security Meeting Type Annual Ticker Symbol MRX Meeting Date 17-May-2011 ISIN US5846903095 Agenda 933397437 - Management City Holding Recon Date 18-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year Against 05 Amend Stock Compensation Plan Management Against Against CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 17-May-2011 ISIN US18683K1016 Agenda 933410172 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 02 Authorize Common Stock Increase Management Against Against 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 S/H Proposal - Election of Directors By Majority Vote Shareholder For Against 06 Ratify Appointment of Independent Auditors Management For For OIL STATES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol OIS Meeting Date 17-May-2011 ISIN US6780261052 Agenda 933418534 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 16-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 CHRISTOPHER T. SEAVER For For 2 DOUGLAS E. SWANSON For For 3 CINDY B. TAYLOR For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For UNIVERSAL HEALTH SERVICES, INC. Security Meeting Type Annual Ticker Symbol UHS Meeting Date 18-May-2011 ISIN US9139031002 Agenda 933408937 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 17-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 LAWRENCE S. GIBBS For For 02 14A Executive Compensation Management For For 03 14A Executive Compensation Vote Frequency Management 1 Year Against 04 Amend Stock Compensation Plan Management Against Against ROSS STORES, INC. Security Meeting Type Annual Ticker Symbol ROST Meeting Date 18-May-2011 ISIN US7782961038 Agenda 933425212 - Management City Holding Recon Date 25-Mar-2011 Country United States Vote Deadline Date 17-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 GEORGE P. ORBAN For For 2 DONALD H. SEILER For For 02 Amend Stock Compensation Plan Management For For 03 Declassify Board Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year Against 06 Ratify Appointment of Independent Auditors Management For For DR PEPPER SNAPPLE GROUP,INC. Security 26138E109 Meeting Type Annual Ticker Symbol DPS Meeting Date 19-May-2011 ISIN US26138E1091 Agenda 933393782 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 19-May-2011 ISIN US9694571004 Agenda 933416821 - Management City Holding Recon Date 28-Mar-2011 Country United States Vote Deadline Date 18-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For ROVI CORPORATION Security Meeting Type Annual Ticker Symbol ROVI Meeting Date 24-May-2011 ISIN US7793761021 Agenda 933409319 - Management City Holding Recon Date 30-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ALFRED J. AMOROSO For For 2 ALAN L. EARHART For For 3 ANDREW K. LUDWICK For For 4 JAMES E. MEYER For For 5 JAMES P. O'SHAUGHNESSY For For 6 RUTHANN QUINDLEN For For 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For 04 14A Executive Compensation Management For For 05 14A Executive Compensation Vote Frequency Management 1 Year Against KINETIC CONCEPTS, INC. Security 49460W208 Meeting Type Annual Ticker Symbol KCI Meeting Date 24-May-2011 ISIN US49460W2089 Agenda 933425969 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 23-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JAMES R. LEININGER M.D. For For 2 WOODRIN GROSSMAN For For 3 CARL F. KOHRT, PH.D. For For 4 DAVID J. SIMPSON For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 Transact Other Business Management Against Against WEATHERFORD INTERNATIONAL LTD Security H27013103 Meeting Type Annual Ticker Symbol WFT Meeting Date 25-May-2011 ISIN CH0038838394 Agenda 933429359 - Management City Holding Recon Date 31-Mar-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Receive Consolidated Financial Statements Management For For 02 Approve Financial Statements, Allocation of Income, and Discharge Directors Management Against Against 3A Election of Directors (Majority Voting) Management For For 3B Election of Directors (Majority Voting) Management For For 3C Election of Directors (Majority Voting) Management For For 3D Election of Directors (Majority Voting) Management For For 3E Election of Directors (Majority Voting) Management For For 3F Election of Directors (Majority Voting) Management For For 3G Election of Directors (Majority Voting) Management For For 3H Election of Directors (Majority Voting) Management For For 3I Election of Directors (Majority Voting) Management For For 3J Election of Directors (Majority Voting) Management For For 04 Ratify Appointment of Independent Auditors Management For For 05 14A Executive Compensation Management Against Against 06 14A Executive Compensation Vote Frequency Management 1 Year For ENDO PHARMACEUTICALS HOLDINGS INC. Security 29264F205 Meeting Type Annual Ticker Symbol ENDP Meeting Date 25-May-2011 ISIN US29264F2056 Agenda 933445238 - Management City Holding Recon Date 15-Apr-2011 Country United States Vote Deadline Date 24-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JOHN J. DELUCCA For For 2 DAVID P. HOLVECK For For 3 NANCY J. HUTSON, PH.D. For For 4 MICHAEL HYATT For For 5 ROGER H. KIMMEL For For 6 WILLIAM P. MONTAGUE For For 7 D.B. NASH, M.D., M.B.A. For For 8 JOSEPH C. SCODARI For For 9 WILLIAM F. SPENGLER For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 Adopt Employee Stock Purchase Plan Management For For LINCOLN NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LNC Meeting Date 26-May-2011 ISIN US5341871094 Agenda 933405575 - Management City Holding Recon Date 21-Mar-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 Approve Charter Amendment Management For For 4 14A Executive Compensation Management Against Against 5 14A Executive Compensation Vote Frequency Management 1 Year For INVESCO LTD Security G491BT108 Meeting Type Annual Ticker Symbol IVZ Meeting Date 26-May-2011 ISIN BMG491BT1088 Agenda 933417708 - Management City Holding Recon Date 28-Mar-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 14A Executive Compensation Management Against Against 03 14A Executive Compensation Vote Frequency Management 1 Year For 04 Approve Stock Compensation Plan Management For For 05 Ratify Appointment of Independent Auditors Management For For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 26-May-2011 ISIN US1773761002 Agenda 933421480 - Management City Holding Recon Date 01-Apr-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 02 Amend Stock Compensation Plan Management For For 03 Amend Stock Compensation Plan Management For For 04 Ratify Appointment of Independent Auditors Management For For 05 14A Executive Compensation Management For For 06 14A Executive Compensation Vote Frequency Management 1 Year For LOGMEIN, INC Security 54142L109 Meeting Type Annual Ticker Symbol LOGM Meeting Date 26-May-2011 ISIN US54142L1098 Agenda 933422595 - Management City Holding Recon Date 01-Apr-2011 Country United States Vote Deadline Date 25-May-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 STEVEN J. BENSON For For 2 MICHAEL J. CHRISTENSON For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For PRICELINE.COM INCORPORATED Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 02-Jun-2011 ISIN US7415034039 Agenda 933449503 - Management City Holding Recon Date 14-Apr-2011 Country United States Vote Deadline Date 01-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JEFFERY H. BOYD For For 2 RALPH M. BAHNA For For 3 HOWARD W. BARKER, JR. For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 CRAIG W. RYDIN For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 S/H Proposal - Corporate Governance Shareholder For Against DAVITA INC. Security 23918K108 Meeting Type Annual Ticker Symbol DVA Meeting Date 06-Jun-2011 ISIN US23918K1088 Agenda 933437914 - Management City Holding Recon Date 15-Apr-2011 Country United States Vote Deadline Date 03-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 02 Approve Stock Compensation Plan Management Against Against 03 Ratify Appointment of Independent Auditors Management For For 04 14A Executive Compensation Management Against Against 05 14A Executive Compensation Vote Frequency Management 1 Year For 06 S/H Proposal - Corporate Governance Shareholder For Against MONSTER WORLDWIDE, INC. Security Meeting Type Annual Ticker Symbol MWW Meeting Date 07-Jun-2011 ISIN US6117421072 Agenda 933436671 - Management City Holding Recon Date 13-Apr-2011 Country United States Vote Deadline Date 06-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Authorize Common Stock Increase Management For For 04 14A Executive Compensation Management Against Against 05 14A Executive Compensation Vote Frequency Management 1 Year For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 09-Jun-2011 ISIN US79466L3024 Agenda 933455265 - Management City Holding Recon Date 19-Apr-2011 Country United States Vote Deadline Date 08-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For 05 S/H Proposal - Declassify Board Shareholder For Against SALIX PHARMACEUTICALS, LTD. Security Meeting Type Annual Ticker Symbol SLXP Meeting Date 16-Jun-2011 ISIN US7954351067 Agenda 933442268 - Management City Holding Recon Date 20-Apr-2011 Country United States Vote Deadline Date 15-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 JOHN F. CHAPPELL For For 2 THOMAS W. D'ALONZO For For 3 RICHARD A. FRANCO, SR. For For 4 WILLIAM P. KEANE For For 5 CAROLYN J. LOGAN For For 6 MARK A. SIRGO For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 14A Executive Compensation Vote Frequency Management 1 Year For AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 16-Jun-2011 ISIN US0527691069 Agenda 933446583 - Management City Holding Recon Date 19-Apr-2011 Country United States Vote Deadline Date 15-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management Against Against 04 14A Executive Compensation Vote Frequency Management 1 Year For BED BATH & BEYOND INC. Security Meeting Type Annual Ticker Symbol BBBY Meeting Date 23-Jun-2011 ISIN US0758961009 Agenda 933466763 - Management City Holding Recon Date 06-May-2011 Country United States Vote Deadline Date 22-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 04 14A Executive Compensation Vote Frequency Management 1 Year For CARMAX, INC. Security Meeting Type Annual Ticker Symbol KMX Meeting Date 27-Jun-2011 ISIN US1431301027 Agenda 933448208 - Management City Holding Recon Date 21-Apr-2011 Country United States Vote Deadline Date 24-Jun-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 THOMAS J. FOLLIARD For For 2 RAKESH GANGWAL For For 3 SHIRA GOODMAN For For 4 W. ROBERT GRAFTON For For 5 EDGAR H. GRUBB For For 6 MITCHELL D. STEENROD For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For 4 14A Executive Compensation Vote Frequency Management 1 Year For
